IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Borough of Gettysburg                    :
                                         :
               v.                        :
                                         :
Teamsters Local No. 776                  :
                                         :
Appeal of: International Brotherhood     :
of Teamsters, Local 776                  :           No. 1768 C.D. 2013


                                    ORDER

            NOW, December 15, 2014, having considered appellant’s application

for reargument en banc, the application is denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge